DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-10 are pending and have been examined in this application, claims 1, 2, 4, 6 are amended, claims 3, 5, 7-8 are original, claim 9 is withdrawn.. 
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE 4004154 A1) to Bursig in view of (US 5252108 A) to Banks.
In regards to claim 1, Bursig teaches a vertical farming system for optimizing a plant growing process, comprising: a shelving system (Bursig; shelf construction 3), said shelving system comprising a plurality of shelves (Bursig; Annotated B1 below), each of said plurality of shelves having a first end (Bursig; Annotated B3 below) and a second end (Bursig; Annotated B2 below) with said first end being located higher than said second end (Bursig; FIG 5), each of said plurality of shelves configured to accept and secure at least one at least one grow tray (Bursig; pallets 2), said plurality of shelves comprising a plurality of rollers (Bursig; pallet roller conveyors 20), said plurality of rollers capable of rotating and configured such that a at least one grow tray placed on said rollers will be transported from said first end to said second end using gravitational force (Bursig; rollers are capable of rotating to transport grow trays through mechanical (such as by gravity) or manual driven means); a lift (Bursig; see FIG 9 with pallet vertical conveyor), said lift positioned at the said second end of said plurality of shelves (Bursig; see FIG 9 where the vertical conveyor is positioned at the end of the plurality of shelves with the rollers 6), said lift configured to remove said at least one grow tray from a first of said plurality of shelves and moving said at least one grow tray to a second of said plurality of shelves (Bursig; the pallet vertical conveyor can move the pallets from one shelf to another).

    PNG
    media_image1.png
    556
    716
    media_image1.png
    Greyscale

Bursig fails to teach said at least one grow tray comprising at least one port, said port located and configured on said at least one grow tray such that when said at least one grow tray fills with water to a port level, the water will cascade out of the at least one grow tray and into a side of a row-adjacent grow tray, wherein when multiple said at least one grow trays are placed adjacent to each other on one of said plurality of shelves, such that each said at least one grow tray is higher than the row-adjacent at least one grow tray, pouring enough water into the highest said at least one grow tray will fill each row-adjacent grow tray, thereby irrigating and optimizing a plant growing process.
Banks teaches said at least one grow tray (Banks; each of 38, see FIG 2) comprising at least one port (Banks; ends of 38 which are open to the next tier, ports defined as an opening in a container or vessel for viewing or for controlling the passage of material), said port located and configured on said at least one grow tray such that when said at least one grow tray fills with water to a port level, the water will cascade out of the at least one grow tray and into a side of a row-adjacent grow tray (Banks; each of 38 arranged in rows, see FIG 2, where water flows over partition plate 52, into first of 38, and then into second of 38 before flowing out into 40), wherein when multiple said at least one grow trays are placed adjacent to each other on one of said plurality of shelves, such that each said at least one grow tray is higher than the row-adjacent at least one grow tray (Banks; see FIG 2 where each of 38 is tiered on each row, also see FIG 3), pouring enough water into the highest said at least one grow tray will fill each row-adjacent grow tray, thereby irrigating and optimizing a plant growing process (Banks; see FIGs 2 and 3).

    PNG
    media_image2.png
    363
    470
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the farming system of Bursig to use the tiered irrigation system of Banks in order to irrigate row-adjacent trays on an inclined surface. The motivation for doing so would be to provide a greenhouse system with the option of automated irrigation across tiered trays, thus allowing for a user to grow multiple plants with less manual labor while conserving and recycling water or nutrient solutions.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE 4004154 A1) to Bursig as modified by (US 5252108 A) to Banks as applied to claim 1 above, and further in view of (CN 102384767 A) to Gao.
In regards to claim 2, Bursig as modified by Banks teach the vertical farming system for optimizing a plant growing process in claim 1.
Bursig as modified by Banks fail to teach one or more rails and a camera system, said one or more rails located above each of said plurality of shelves, said camera system comprising a camera and a set of wheels, said camera system configured to use said set of wheels to move along said one or moreResponse to Restriction Requirement dated November 22, 2019 rails above each of said plurality of shelves, said camera system configured to use said camera to take a plurality of pictures of said at least one grow tray on said plurality of shelves.
Gao teaches one or more rails (Gao; horizontal moving rod 15) and a camera system (Gao; Multispectral imager 7, multispectral camera 11),  said one or more rails located above each of said plurality of shelves (Gao; see FIG 1 where the horizontal moving rod 15 is above the greenhouse soil trough 23), said camera system comprising a camera (Gao; multispectral camera 11) and a set of wheels (Gao; wheels connected below tripod 19), said camera system configured to use said set of wheels to move along said one or more2PFS:065619.0004.2250296.1Appln. No. 15/965,534065619-0004Response to Restriction Requirement dated November 22, 2019 rails above each of said plurality of shelves (Gao; uses the wheels to follow the horizontal moving rod 15), said camera system configured to use said camera to take a plurality of pictures of said at least one grow tray on said plurality of shelves (Gao; takes multispectral image information which are the same as pictures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a camera rail system as taught by Gao in the vertical farming system of Bursig as modified by Banks. The motivation for doing so would be to provide a camera and rail system to allow for analysis of the plant samples without destroying them, thereby providing feedback to the users about the condition of the plants and their environment without having to interrupt the growing process.

In regards to claim 3, Bursig as modified by Banks and Gao teach the vertical farming system for optimizing a plant growing process in claim 2, wherein said lift (Bursig; see FIG 9 with pallet vertical conveyor) is further configured to move said camera system (Gao; Multispectral imager 7, multispectral camera 11) from said first of said plurality of shelves to said second of said plurality of shelves (The camera system of Gao can be driven onto the pallet vertical conveyor, the pallet vertical conveyor moved vertically to a second shelf).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE 4004154 A1) to Bursig as modified by (US 5252108 A) to Banks and (CN 102384767 A) to Gao as applied to claim 2 above, and further in view of (US 20180203458 A1) to Zhang.
In regards to claim 4, Bursig as modified by Banks and Gao teach the vertical farming system for optimizing a plant growing process in claim 2, but fail to teach wherein said set of wheels comprises four wheels and two of said four wheels are powered.
Zhang teaches wherein said set of wheels comprises four wheels (Zhang; see FIG 3) and two of said four wheels are powered (Zhang; the drive assembly in FIG 2 is associated with the back two wheels such that only the rear suspension assembly between the two wheels is connected to the motor 14, and therefore powered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system of Bursig as modified by Banks and Gao to have four wheels with only two being powered as taught by Zhang. The motivation for doing so would be to provide four wheels for better stabilization and balance, and only having two wheels being powered reduces the amount of energy required to power the movement of the device.

In regards to claim 5, Bursig as modified by Banks and Gao teach the vertical farming system for optimizing a plant growing process in claim 2, but fail to explicitly teach wherein said camera system is configured to wirelessly transmit said plurality of pictures to a database on said vertical farming system.
Zhang teaches wherein said camera system (Zhang; camera 27) is configured to wirelessly transmit said plurality of pictures (Zhang; using wireless transmitting and receiving module 33) to a database (Zhang; See FIG 4 signal collection module, personal computer 31) on said vertical farming system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vertical farming system of Bursig as modified by Banks and Gao to transmit the pictures wirelessly to the database as taught by Zhang. The motivation for doing so would be to allow wireless transmission for a user to be any distance away from the device and still receive important information.

In regards to claim 6, Bursig as modified by Banks, Gao, and Zhang teach the vertical farming system for optimizing a plant growing process in claim 5 wherein said vertical farming system comprises an application programming interface (Gao; control computer 22) that uses the plurality of pictures to optimize said plant growing process (Gao; step 6 on page 14, and first paragraph under Summary of the Invention of the translated description, where the multispectral image can extract data about the plant and the data can be used to provide scientific basis for facility regulation and management).

In regards to claim 7, Bursig as modified by Banks, Gao, and Zhang teach the vertical farming system for optimizing a plant growing process in claim 6 wherein said vertical farming system comprises a user interface (Gao; control computer) that accesses the application programming interface to optimize said plant growing process (Gao; using the control computer, a user can drive the rocker arm to position the detection position, thus optimizing plant growth by controlling the area of data collection, see first paragraph on page 1 of translation of the description).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE 4004154 A1) to Bursig as modified by (US 5252108 A) to Banks, (CN 102384767 A) to Gao, and (US 20180203458 A1) to Zhang as applied to claim 7 above, and further in view of (US 20170208760 A1) to Lodge.
In regards to claim 8, Bursig as modified by Banks, Gao, and Zhang teach the vertical farming system for optimizing a plant growing process in claim 7, but fail to teach wherein said user interface can be accessed by third party vendors to determine conditions of a plant in said grow tray.
Lodge teaches wherein said user interface can be accessed by third party vendors to determine conditions of a plant in said grow tray (Lodge; [0046] where customers use an app to receive camera feed to determine when crop is ready).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a user interface as taught by Lodge for customer access. The motivation for doing so would be to allow customers to have an active part in the growth of their produce.

In regards to claim 9, Bursig as modified by Banks, Gao, Zhang, and Lodge teach the vertical farming system for optimizing a plant growing process in claim 8 wherein said third party vendor is an owner of a restaurant (Lodge; [0046] customers can use an app to receive camera feed to determine when crop is ready. It can be accessed by anyone, including a restaurant owner).

Response to Arguments
Applicant's arguments filed 07/29/2022 with respect to Bursig have been fully considered but they are not persuasive. 
Applicant argues that “Bursig fails to disclose, suggest, or teach an irrigation system or even the basics of watering any plants … Bursig fails to disclose, suggest, or teach any type of growing tray that contains plants for a novel irrigation purpose. … Bursig discloses a number of different embodiments in which the crops are placed in the shelving system (carbon dioxide rich environment) for three or four days, and as such may not need irrigation at all during those time periods.” And “Bursig fails to disclose, teach or suggest a plurality of grow trays with a port on a side configured to allow water to cascade from one grow tray to a row-adjacent grow tray as recited in the amended claims, functioning to fill all of the row-adjacent grow trays. Bursig actually teaches away from such structure since there is no disclosure of irrigating the crops… or the need for such an irrigation system; such a system would be a waste of resources… Bursig completely disregards any disclosure, suggestion or teaching of an irrigation system, there can be no motivation to combine Bursig with any other irrigation system prior art reference, including any irrigation system pertaining to a vertical farming system.”
Examiner respectfully disagrees, and it is asserted that the combination of Bursig and Banks teach the amended claim language above. However, further, Bursig teaches a greenhouse shelf intended to contribute to cost-saving and power-intensive production of the crop plants and to enable the construction of such greenhouse systems which can both use the area better and be used region independently even under extreme climatic conditions. As applicant further stated, Busig states that “The advantages which can be achieved with the invention consist above all in better utilization of the conditioned greenhouse volume and the base area used, and a reduction in the entertainment costs which arises from the reduction in heat losses, water consumption, manual mode of operation and chemical plant protection agent consumption.” [0008] of attached translation, which does not teach away from an irrigation system. Bursig suggests that the structure of the vertical indoor shelving and growing system provides for efficiency in growing plants. One of ordinary skill in the art would have motivation to combine Bursig’s vertical farming system with that of a farming system which utilizes an irrigation system, because it would be advantageous to contain the growing system to an indoor vertical growth process. Having an irrigation system which can automatedly provide water to a vertical growth system is well known in the art, such that a user can provide nutrients and irrigation to plants without needing to manually remove the plants in order to water them. This simplifies the process of Bursig and is further advantageous to Bursig’s purpose of providing for a reduction of costs, heat losses, manual mode of operation, and chemical plant protection, since a user may choose to grow plants in a climate controlled chamber with water and nutrients as needed for the plants a user wishes to grow. In short, Bursig does not teach away from the use of an irrigation system, and in fact adding an irrigation system to Bursig would only improve the system by automating the system and providing the option to water plants to improve the growth process. It is therefore asserted that the combination of Bursig and Banks teach the amended claim language, as provided in the above rejections.

Applicant’s arguments with respect to claim(s) 1-9 with respect to Mori have been considered but are moot because the new ground of rejection does not rely on Mori due to the amended claim language.

Applicant argues that “the Bursig pallet is not a grow tray as recited in the amended claims”
Examiner respectfully disagrees and notes that Bursig as modified by Banks teach the grow tray as recited in the amended claims, but further, Bursig’s pallet may be considered a “grow tray” which houses plants, since it is a tray which holds plants. It would be obvious for one of ordinary skill in the art to combine these individual grow trays with the teachings of Banks such that they provide a surface for irrigation at tiered levels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6095347 A to Mauro-Vetter teaches an elongated conveyor and transverse picking tray which is configured to hold trays, where one end is at a higher elevation than the other end.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /EBONY E EVANS/Primary Examiner, Art Unit 3647